DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
 
Response to Arguments, Amendments
Applicant is thanked for the remarks filed March 15, 2021 in response to the December 18, 2020 Final office action and the February 17, 2021 After Final Consideration Interview.  
Regarding the 35 U.S.C. §112(f) Claim Interpretations, Applicant remarks that Claim 1 has been amended to recite further structure for the power transition member”1.  
The examiner respectfully notes that, while “further structure for the power transmission member has been added to the claim, the “a power transmission member”2 still lacks sufficient structure, material, or acts to entirely perform the recited function.
It is respectfully noted that the structure of the power transmission member that performs the recited function (transmission) is the approximate “X” shape of extended portion 116.  For example, specification page 14/16, lns 14 – 17 discloses “The driving unit insertion portion 132 may be formed to receive the power form the extended portion 116 without slip.”  While including the “rib” limitation (from the 09/22/2020 claim 4) in claim 1 indeed power transmission.
Respectfully, while the elastic member fixing portion (116a) and rib (117) are structural elements of the power transmission member, they are not structures that transmit power 
In hopes of better illustrating the examiner’s position, common “power transmission members” known in the art include gears, belts, pulleys, and impellers.  Accordingly, the purpose of including the structure along with the nonce term is not to unduly narrow the scope, but to define the meets and bounds of the claim.
 Please refer to paragraph 4 of the December 18, 2020 Final Office Action.  
Regarding the 35 U.S.C. §103 Rejections, Applicant remarks that Kim alone or combined with Obara does not disclose, teach or suggest at least the features recited in claim 1.
The examiner respectfully agrees that Kim (WO 2015/130073), alone or combined with Obara et al (US 2017/0205083) and Moon et al (US 7,399,222)3 do not disclose, teach or suggest at least the features recited in claim 1.
Respectfully, although Applicant’s amendments have overcome the prior art, claim objections, claim interpretation, and 35 USC §112 Claim Rejections remain.  As before, the examiner welcomes an interview to assist with providing compact prosecution.

Respectfully, the application still includes one or more claim limitations that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. §112(f) sixth paragraph, because the claim limitations use a generic placeholder (member) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
When not accompanied by a structural recitation, such claim limitation(s) is/are: power transmission member (means for transmitting power), driving member (means for driving), and blade driving member (means for blade driving).
When not accompanied by a structural recitation, such claim limitation(s) are interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the 35 U.S.C. §112(f) Claim Interpretations, Applicant further remarks that “the pending claims recite structure.  For example FIGS 3 and 4 illustrate structure of the claimed invention … Thus it is clear to a person skilled in the art that the air conditioner comprise a blade driving member and a drive force which hare involved in providing power to rotate the blade." (Page 6, ln 26 - page 7, ln 2).
Very respectfully, it seems that Applicant may have conflated a 35 U.S.C. §112(f) Claim Interpretations with a 35 USC §112(b) Rejection (indefinite, e.g.).  It is clear that support is found for the claim limitations in the drawings and specification, and indeed a person of ordinary skill would understand that “members” are involved in providing power.  However, this issue at hand is claim interpretation.
The claims are given their broadest reasonable interpretation in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification.  Accordingly, the purpose of documenting the claim interpretation is to provide a clear record of the claim scope.
Similarly, the claims filed September 22, 2020 were amended, replacing the “blade driving member” (110) with “a motor” (111) and “a power transmission member” (114)
Support found at least in paragraphs [0014, 0072, 0073 and 0080], although the specification identifies the “blade driving member” as a “blade driving unit”). 
Respectfully, this amendment was unnecessary.  

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) is invoked.

In re Claims 1, 2, 5 – 15, and 17 – 20, the limitation “a power transmission member” has been understood to invoke 35 U.S.C. §112(f), because:
the claim limitation uses a term used as a substitute for “means” that is a generic placeholder (“member”) for performing the claimed function;
the generic placeholder is modified by functional language (“power transmission”), typically, but not always linked by the transition word “for” or another linking word or phrase, such as “configured to” (“configured to rotate the blade”); and
the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
It is respectfully noted that amendment to overcome the 35 USC 112(f) invocation must include the structure of power transmission.  For example:
The shaft 112 may have a non-circular cross-section to transmit a rotational force to the power transmission member 114.  For example, the shaft 112 may have a circular cross-section one portion of which is cut.  The shaft 112 is not limited there to and may have any shape capable of transmitting the power generated by the drive source 111 to the power transmission member 114 without slip. [0074] 4
The power transmission member 114 may include a drive source insertion groove 115 to which the shaft 112 of the drive source 111 is inserted. The drive source insertion groove 115 may have a cross-section formed in a non-circular shape to receive the rotational force from the drive source 111 without slip. The drive source insertion groove 115 may be provided in a shape corresponding to the shape of the shaft 112. [0076]
The power transmission member 114 may have an extended portion 116 … and having a polygonal pillar shape.  The extended portion 116 may have a non-circular shape to transmit the power received from the drive source 111 to the elastic member 130.  The extended portion 116 may have an approximate "X" shape. [0077]
As disclosed, the structure of the “member” that provides sufficient structure to entirely perform the recited function of “power transmission” comprises:
an drive insertion groove 115
an extended portion 116 that may have a non-circular or “X” shape.
Accordingly, the 35 USC §112(f) presumption would be rebutted if:
Applicant includes claim language that positively recites the claim element (listed in the paragraph above, e.g.) along with definite structure that performs the function (blade driving) or 
the nonce term “member” is not used.
Please note that it is not requested that Applicant amend the claims; rather it is requested that Applicant confirm or correct the claim interpretation. 

Claim Objections
In re Claim 6, the limitation “a rotation axis direction of the blade” is unclear, in light of the antecedence provided in Claim 1 of “a rotation axis of the power transmission member”.  For purposes of examination the limitation has been understood as if to read, “[[a]] the rotation axis of the power transmission member 
In re Claims 9 and 19, the limitation “wherein the elastic member is inserted into the elastic member insertion portion by interference fitting” is unclear, as it appears to be missing some linking phrases.  For purposes of examination, the limitation has been understood as if to read, “wherein when the elastic member (130) is inserted into the elastic member insertion portion it is retained by an [[by]] interference fitting.” 

Claim Rejections - 35 USC §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 6, 7 and 17 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the 
In re Claim 1, the limitation “the elastic member including a stopper formed to be coupleable to the motor” lacks written description.  It is respectfully noted that the elastic member includes a stopper (131) that is formed to be coupleable to the elastic member fixing portion (116a) of the power transmission member. Accordingly, this portion of Claim 1 has been understood as if to read, “the elastic member including a stopper (131) formed to be coupleable to the power transmission member 
In re Claim 6, written description has not been provided for the limitation “the elastic member comprises a driving member insertion portion formed to accommodate the polygonal pillar shape of the extended portion”.  The elastic member (130) comprises a power transmission member (114/116) insertion portion.  For purposes of examination, the limitation has been understood as if to read, the “elastic member comprises a power transmission member insertion portion formed to accommodate the polygonal pillar shape of the extended portion”.
In re Claim 7, written description has not been provided for the limitation “wherein the stopper protrudes from an inner surface of the driving member insertion portion and the elastic member fixing portion is formed in a groove from an outer surface of the extended portion”.  The stopper (131) protrudes from an inner surface of the elastic member (130).  For purposes of examination, the limitation has been understood as if to read, “wherein the stopper (131) protrudes from an inner surface of the elastic member (130) as a groove into an outer surface of the extended portion (116).
Please refer to Claim 1, where it is disclosed that “an elastic member located between the blade and the motor, the elastic member including a stopper formed to be coupleable to the motor”
In re Claim 17, written description has not been provided for the limitation “the blade driving member comprises an elastic member fixing portion formed in a groove shape”.  The elastic member fixing portion (116a) is part of the power transmission member (114), not the blade driving member (110).  For purposes of examination, the limitation has been understood as if to read, “the power transmission member comprises an elastic member fixing portion formed in a groove shape”.
Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 15 and 20 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In re Claim 1, the limitation “a driving member cover …wherein the driving member cover comprises a driving member support portion provided to support at least the portion of the power transmission member in a direction opposite to a separation direction in which the blade separates from the power transmission member while the blade is separated from the motor”, is indefinite for at least the following:
While specification paragraphs [0079, 0081, 0096] and [0098] disclose the “driving member support portion 119”, the “support portion” element does not “support” any part of the driving member (111) or the power transmission member (114).  Rather, the driving member support portion (119) interferes5 with (inhibits) the rib (117) of the power transmission member (114) from becoming separated from the blade driving unit (110) when the blade (120) is separated from the blade driving unit (110).
It is respectfully requested that Applicant amend Claim 1 (lines 18 – 22) to read:
“wherein the driving member cover comprises a driving member support portion provided to interfere with separation of interfered 
In re Claims 15 and 20, the limitation “wherein the driving member cover comprises a driving member support portion, provided to support at least the portion of the power transmission member in a direction opposite to a separation direction in which the blade separates from the power transmission member while the blade is separated from the motor, wherein the rib is supported by the driving member support portion” is unclear, as the “support portion” does not support the blade driving member.  Rather the interferes6 with (inhibits) the rib (117) of the power transmission member (114) from becoming separated.  
While specification paragraphs [0079, 0081, 0096] and [0098] disclose the “driving member support portion 119”, the “support portion” element does not “support” any part of the driving member (111) or the power transmission member (114).  Rather, the driving member support portion (119) interferes7 with (inhibits) the rib (117) of the power transmission member (114) from becoming separated from the blade driving unit (110) when the blade (120) is separated from the blade driving unit (110).
For purposes of examination, the limitation has been understood as if to read, 
wherein the driving member cover comprises a driving member support portion provided to interfere with separation of from the motor in a direction opposite to a separation direction in which the blade separates from the power transmission member while the blade is separated from the motor

In re Claims 15 and 20, it respectfully appears that the “a rib”8 and the “a portion9 of the power transmission member” are the same element.  
Claim 15 currently discloses:
a power transmission member coupled to the motor to rotate the power transmission member and to transmit the power to the blade, the power transmission member including a rib positioned at a longitudinal end of the power transmission member and extending in a radial direction from a rotation axis of the power transmission member, and a shaft connected to the power transmission member and the motor to transmit the power to the power transmission member; 
a driving member cover to cover the motor and a least a portion of the power transmission member, 
wherein the driving member cover comprises a driving member support portion provided to support at least the portion of the power transmission member in a direction opposite to a separation 
wherein the rib is supported by the driving member support portion.
It is respectfully proposed that Claim 15 be amended to read:
a housing installed at a ceiling, the housing including a discharge port; 
a blade configured to rotate with respect to the housing to open or close the discharge port, the blade including a plurality of air discharge holes; 
a blade driving member configured to provide power to rotate the blade and including a motor configured to generate power to rotate the blade, a power transmission member coupled to the motor to rotate the power transmission member and to transmit the power to the blade, the power transmission member including a rib positioned at a longitudinal end of the power transmission member and extending in a radial direction from a rotation axis of the power transmission member, and a shaft connected to the power transmission member and the motor to transmit the power to the power transmission member; and 
a driving member cover to cover the motor and a least a portion of the power transmission member including the rib, and 
an elastic member located between the blade and the blade driving member and including a stopper formed to be coupleable to the blade driving member, 
wherein the stopper allows the elastic member to remain coupled with the power transmission member while the blade is separated from the blade driving member, 
wherein the driving member cover comprises a driving member support portion provided to interferes with10 at least the portion of the power transmission member, including the rib, in a direction opposite to a separation direction in which the blade separates from the power transmission member while the blade is separated from the motor

Claim 20 currently discloses:
a power transmission member coupled to the motor to rotate the power transmission member and to transmit the power to the blade, the power transmission member including a rib positioned at a longitudinal end of the power transmission member and extending in a radial direction from a rotation axis of the power transmission member, 
a driving member cover to cover the motor and at least a portion of the power transmission member, and 
wherein the driving member cover comprises a driving member support portion provided to support at least the portion of the power transmission member in a direction opposite to a separation direction in which the blade separates from the power transmission member while the blade is separated from the motor, 
wherein the rib is supported by the driving member support portion.
It is respectfully proposed that Claim 20 be amended to read:
a housing having a discharge port; 
a blade configured to rotate with respect to the housing to open or close the discharge port; 
a blade driving member having a motor configured to generate power to rotate the blade, a power transmission member coupled to the motor to rotate the power transmission member and to transmit the power to the blade, the power transmission member including a rib positioned at a longitudinal end of the power transmission member and extending in a radial direction from a rotation axis of the power transmission member, and a shaft connected to the power transmission member and the motor to transmit the power to the power transmission member, the blade driving member being configured to provide power to rotate the blade; and 
a driving member cover to cover the motor and at least a portion of the power transmission member including the rib, and 
an elastic member located between the blade and the blade driving member, the elastic member being formed in a polygonal pillar shape,
wherein the stopper allows the elastic member to remain coupled with the power transmission member while the blade is separated from the blade driving member, 
wherein the driving member cover comprises a driving member support portion provided to interferes with11 at least the portion of the power transmission member, including the rib, in a direction opposite to a separation direction in which the blade separates from the power transmission member while the blade is separated from the motor


Applicant is encouraged to contact the examiner should clarification be required.

Conclusion
The prior art made of record and not relied upon, and yet is considered pertinent to applicant's disclosure can be found in the PTO -892: Notice of References Cited.
Of particular significance: You Fei (WO 2016 074607) who discloses an air conditioned comprising an easily detachable wall-mounted air-conditioner indoor unit, comprising a framework (2) and a cross flow fan (5) are detachably connected.  The drive motor (6) is installed on the control drive module (4), and an output shaft (601) of the drive motor (6) is detachably connected to a first drive shaft (502) which is arranged at one end of the cross flow fan (5).  In the easily detachable wall-mounted air-conditioner indoor unit, the framework (2) and cross flow fan (5) can be conveniently taken out of the air-conditioner indoor unit, the framework (2) and the cross flow fan (5) can be separated due to the detachable connection thereof, such that the cross flow fan (5) and the framework (2) can be washed respectively, thereby ensuring thorough removal of dirt in the cross flow fan (5) and the framework (2).

    PNG
    media_image1.png
    272
    516
    media_image1.png
    Greyscale

Of particular significance: Lee Su Hyeon (KR 2004 0034142) who discloses a room air conditioner comprising a structure for mounting a horizontal blade, including a stepping motor (32) formed with a motor protrusion (33) at an end to simplify the attachment/detachment of a blade(31) with respect to an indoor unit.  The motor protrusion is coupled with an attachment/detachment element (40) detachably.  The attachment/detachment element has a supporting part (41) protruded from a side of the blade, and an elastic part (42) provided to an outer periphery of the supporting part.  A coupling part (43) is put on an end of the supporting part to be movable in the right and left direction by the elasticity of the elastic part.  The coupling part has a fitting groove (44) at the other end to fit the motor protrusion, to realize the assembling and disassembling of the blade and a stepping motor by elasticity, thereby making the cleaning of an indoor unit easy

    PNG
    media_image2.png
    434
    1002
    media_image2.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached Monday – Friday, 9am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F. Hamilton/Examiner, Art Unit 3762  

                                                                                                                                                                                                      

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The blade driving unit 110 may include a drive source 111… and a power transmission member 114” [0072]
        
        3 Please note that the limitations of Claim 3 have been incorporated into the independent claims; Claim 3 formerly being unpatentable over Kim et al (WO 2015/130073), in view of Obara et al (US 2017/0205083), in view of Moon et al (US 7,399,222).
        4 Specification paragraphs are identified in US 2018/0313551 (the PG Pub for the instant application).
        5 Specification paragraphs [0079, 0081]
        6 Specification paragraphs [0079, 0081]
        7 Specification paragraphs [0079, 0081]
        8 Lines 8 and 22
        9 Lines 12 and 19
        10 Specification paragraphs [0079, 0081]
        11 Specification paragraphs [0079, 0081]